Citation Nr: 0332115	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  01-09 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability other than post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from August 1966 to May 
1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), which denied 
service connection for an acquired psychiatric disability, 
including post-traumatic stress disorder.  In a November 2002 
decision, the Board denied service connection for post-
traumatic stress disorder.  

In October 2002 and April 2003, the Board undertook 
additional development on the appellate issue of entitlement 
to service connection for an acquired psychiatric disability 
other than post-traumatic stress disorder, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
Additional VA medical records were obtained by the Board and 
a VA medical center was directed to arrange a VA psychiatric 
examination to determine the etiology of the claimed acquired 
psychiatric disability.  During the pendency of that appeal, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated a 
portion of the Board's development regulations, specifically 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
appellant's waiver.  

In a June 17, 2003 decision, the Board denied service 
connection for an acquired psychiatric disability other than 
post-traumatic stress disorder.  In that June 2003 Board 
decision, the Board pointed out that the additional evidence 
obtained by the Board pursuant to the development regulations 
in question was not pertinent evidence; and that appellant 
had failed to report for the scheduled examination.  In July 
2003, appellant subsequently filed a Motion for 
Reconsideration in connection with that June 17, 2003 Board 
decision.  Since the Board will vacate that June 17, 2003 
Board decision in a separate decision to be simultaneously 
dispatched with the Board's REMAND herein, appellant's Motion 
for Reconsideration is rendered moot.  


REMAND

As a result of the Federal Circuit's decision, the appellate 
issue of entitlement to service connection for an acquired 
psychiatric disability other than post-traumatic stress 
disorder arguably requires appropriate procedural development 
by the RO, including readjudication that considers any 
additional evidence obtained pursuant to the Board 
development regulations in effect prior to said judicial 
invalidation.

It appears that there are other reasons for remanding this 
case.  Pursuant to the Board's additional development in 
October 2002 on the appellate issue of entitlement to service 
connection for an acquired psychiatric disability other than 
post-traumatic stress disorder, a VA Medical Center was 
directed to schedule appellant for a VA psychiatric 
examination to determine the etiology of the claimed acquired 
psychiatric disability.  Since VA records indicated that 
appellant was notified of the scheduled examination but that 
the examination was cancelled due to appellant's failure to 
report for examination, in a June 17, 2003 decision, the 
Board denied service connection for an acquired psychiatric 
disability other than post-traumatic stress disorder.  
However, in a July 2003 Motion for Reconsideration, received 
after that Board decision was rendered, appellant initially 
asserted that he had never received notice of the March 31, 
2003 examination in question and that he was now requesting 
that such examination be rescheduled.  In view of the fact 
that the June 2003 Board decision was rendered without 
benefit of VA medical opinion as to the etiology of the 
claimed psychiatric disability and in light of Disabled 
American Veterans v. Secretary of Veterans Affairs and due 
process concerns, the RO should reschedule a VA psychiatric 
examination to determine the etiology of the claimed acquired 
psychiatric disability; and proof of appellant's notification 
of such scheduled examination should be preserved for the 
record.  

Additionally, the evidentiary record reveals that a February 
1964 service preinduction examination with attendant medical 
questionnaire did not include any psychiatric history, 
complaints, findings, or diagnoses.  However, in an August 
1966 service induction examination's attendant medical 
questionnaire, appellant did check off a box indicating that 
he had or had had nervous trouble; and a physician's 
elaboration therein noted "nervousness."  Although service 
medical records noted a "nervous" stomach and a complaint 
of nervousness, a service separation examination report did 
not reveal any complaints, findings, or diagnoses pertaining 
to a psychiatric disorder.  On June 2000 VA psychiatric 
examination, the pertinent diagnosis was depression, without 
medical opinion rendered as to its etiology.  

However, the evidentiary record does not currently include 
any preservice clinical records, nor any post-service 
clinical records dated during the period between appellant's 
May 1968 service separation and 1999, a period of 
approximately three decades.  It is unclear whether the RO 
has specifically contacted appellant to determine whether he 
may have received any relevant psychiatric treatment during 
said preservice and post-service periods in question.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant 
to provide any relevant clinical 
records (not already of record) that 
he may have in his possession, as 
well as the complete names and 
addresses of any physicians or 
medical facilities which have 
provided him relevant treatment for 
the claimed acquired psychiatric 
disorder, classified as a depressive 
disorder (particularly any 
preservice psychiatric medical 
records dated prior to his August 
1966 service enlistment and any 
post-service psychiatric medical 
records dated during the period 
between appellant's May 1968 service 
separation and 1999).  All 
available, clinical records (as 
distinguished from physicians' 
statements based upon recollections 
of previous treatment) of such 
treatment should be obtained from 
the specified health care providers.  
The appellant should be requested to 
sign and submit appropriate consent 
forms to release any private medical 
reports to the VA.  Any records 
obtained should be associated with 
the claims folder.  Appellant should 
be advised that he may submit 
alternative forms of evidence to 
support his claim, such as 
statements/affidavits from service 
medical personnel and "buddy" 
statements/affidavits.  

2.  With respect to the issue of 
entitlement to service connection 
for an acquired psychiatric 
disability other than post-traumatic 
stress disorder, the RO should 
arrange a VA examination by a board 
of two (2) psychiatrists.  The 
examiners should review the entire 
claims folder and express opinion as 
to whether it is at least as likely 
as not (i.e., is there at least a 50 
percent probability) that appellant 
currently has a chronic acquired 
psychiatric disability other than 
post-traumatic stress disorder that 
is causally or etiologically related 
to service.  In other words, (a) did 
any chronic acquired psychiatric 
disability other than post-traumatic 
stress disorder have its onset 
during service (versus acute and 
transitory symptomatology during 
service that resolved without 
residual disability); and (b) if any 
chronic acquired psychiatric 
disability preexisted service, did 
it permanently increase in severity 
during service beyond normal 
progression of the underlying 
disease process?  

The examination report should 
contain an adequate rationale for 
medical conclusions rendered.  In 
the event any additional 
examination/diagnostic studies (such 
as psychologic examination/testing) 
are medically deemed necessary to 
determine the etiology of the 
claimed disability, then these 
should be accomplished.  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiners in the report.

The appellant is hereby advised that 
failure to report to any scheduled 
examination, without good cause, may 
well result in a denial of the 
claim.  38 C.F.R. § 3.655 (2002).  
If the appellant does not report to 
the scheduled examination, the RO 
should obtain and associate with the 
record any notice(s) sent to him 
concerning such examination.  

3.  The RO should review any 
additional evidence submitted since 
the June 2002 Supplemental Statement 
of the Case was issued and 
readjudicate the issue of 
entitlement to service connection 
for an acquired psychiatric 
disability other than post-traumatic 
stress disorder, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




